By the Court.

Lumpkin, J.,
delivering the opinion.
There are but two exceptions in this case; one the refusal of the judge to permit Holliday to testify as to the contents of the letter he wrote to Judge Whitaker, and the other that the verdict was contrary to the evidence and the charge of the court.
1. As to the first, we see nothing to vary this ease from the ordinary rule of evidence, that while it was allowable for the witness to state the fact that he had written a letter, yet he could not go further and testify as to the contents, unless the foundation was first laid to let in this secondary proof.
2. It is possible that the weight of evidence is against the verdict, still there is proof sufficient to justify it. Jeremiah Walker, the ostensible grantor, swears that the deed is a forgery; and Holliday states positively, that the deed, with other title papers to the land in dispute, in Pike county, was transmitted to him through the mail by the defendant, who had previously promised to furnish him with these conveyances; and that he would send *68them in this way. The ease was not only fairly but favorably submitted to the jury by the judge ; and they, in the exercise of their rightful prerogative, have seen fit to believe Holliday, rather than Isaac Holcombe, the son of the accused.
We apprehend the jury understood this case, and the witnesses, as well as the party implicated — better than we do.
Judgment affirmed.